Order unanimously modified on the law without costs and as modified affirmed, in accordance with the following memorandum: The court exceeded its power in ordering that respondent could not be released following placement with the Division for Youth "without prior Order by this court.” Thus, that language must be stricken from both orders. A placement expires at the end *931of the term unless an extension of placement is timely sought by a person authorized by Family Court Act § 355.3 (1) and is granted (see generally, Besharov, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, 1989 Pocket Part, Family Ct Act § 355.3, at 128). (Appeal from order of Erie County Family Court, Sedita, J. — juvenile delinquency.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.